PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/876,858
Filing Date: 22 Jan 2018
Appellant(s): Meyers et al.



__________________
[ Kai Wimberley]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [ 11/15/2021 ].

(1) Grounds of Rejection to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 04/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Examiner’s response to Appellants’ arguments

With regards to the rejection under 35 U.S.C. 112, the Applicants argue (starting with page 10 of their remarks) that their specification in paragraphs 24, 27-29, 48 and 92 supports receiving at least a portion of a first audio signal generated by a first device and receiving at least a portion of a second audio signal generated by a second device. The Applicants further argue that the term "first" positioned in front of the term "portion" of the first audio signal generated by the first device is being used to avoid confusion between which "portion" is being referenced in the claims by differentiating from the "portion" of the second audio signal generated by a second device. The term "second" positioned in front of the term "portion" of the second audio signal generated by the second device is being used to avoid confusion between which "portion" is being referenced in the claims by differentiating from the "portion" of the first audio signal generated by the first device. Applicants further contend that paragraphs 24, 27-29, 48 and 92 of 

The Examiner respectfully disagrees and argues that paragraphs 24, 27-29, 48 and 92 of Applicant's originally filed specification do not support “receiving at least a portion of a first audio signal generated by a first device at least partly after the first device detects a wake-word uttered by a user”. Rather, para 24, merely teaches providing “an audio signal” to a remote, network-based speech recognition system after receiving a keyword from the user. There is no “portioning”, “partitioning”, “sectioning” or “division” of said audio signal in this paragraph. Para 24 refers to “subsequent user utterances” not to “subsequent portions of the second audio signal” as the second audio signal is not produced by the user but rather by the second device. The Applicants are providing support for subsequent user utterances after the wake-word (as shown by element 106 in Applicant’s figure 1) but they not showing any support for portion of first audio signal or portion of second audio signal as the first and second audio signals are produced by first and second devices (see elements 108 a and 

Similarly, para 28, teaches that each device 102 receives the user request 106 and produces a corresponding audio signal 108 and associated metadata 110. Even here, there are no portions of the audio signal that each of these devices produces. Each device produces one audio signal. Likewise, para 42 of the Applicant’s specification only talks about provision of responses by the devices articulated therein. There is no mention here also of a first portion of the first audio signal or a second portion of the second audio signal or subsequent portion of the first audio signal and/or subsequent portion of the second audio signal. Paragraphs 27-28 and 92 respectively of the Applicant’s specification use the term “portion” to only explain the general workings of a common HMM based speech recognizer, an SVM classifier and a VAD (Voice Activity Detector) respectively. Paragraph 48, teaches the generation of an audio signal and associated metadata, which does not have anything to do with a first portion of a first audio signal or a second portion of a second audio signal etc. The Applicants admit in their Appeal brief (on pages 16 and 18) that the current language of the claims has been recited to remove “confusion”, however any attempt to address potential “confusion” in the claim language should still be supported by the originally filed specification. 



Once again though, the Examiner respectfully disagrees and argues that the para 49 teaches the complete second audio signal which generated by the second audio device after detecting the wake-word from the user. However, there are no “portions” of second audio signal, para 49 refers to the complete second audio signal and does not in any way refers to parts, portions or divisions of said signal. 

On pages 19-20 of their remarks, the Applicants argue that paragraph 43 of their specification teaches “one or more subsequent portions of the second audio signal”. 

The Examiner respectfully disagrees and argues that the Applicants have verbatim reproduced para 43 of their specification but their arguments do not pertain to para 43 but rather to para 24. Further, as outlined previously, para 24 refers to “subsequent user utterances” not to “subsequent portions of the second audio signal” as the second audio signal or its portions are not produced by the user but rather by the second device. 

claim 2, the Applicants allege (starting with page 21 of their remarks) that Examiner quoted prior art reference Rosenberger (U.S. Patent # 8340975 B1) describes comparing "numeric weighted signals" and terminating processing if a "numeric weighted signal" exceeds a device's own numeric weighted signal and this disclosure fails to teach or suggest "instructing [a]... second device to cease sending one or more subsequent portions of [a]... second audio signal,," as independent claim 2 recites. The Examiner again respectfully disagrees and argues that the Applicants arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicants are merely describing the mechanism of operation in the teachings of Rosenberger and then simply stating that it is not equivalent to the claimed limitation. “How” Rosenberger sends its “cease” signal does in no way teach away from the fact that a cease signal is indeed sent. Whether “numerical weighing” is used in Rosenberger to achieve this end is irrelevant as it is not part of the claimed limitation. Further, the Applicants are not quoting the specific findings of the Examiner and the teachings of Rosenberger quoted in the last office action. The Examiner had not highlighted “numerical weighing” in any way, instead the last office action had outlined that col 13, lines 30-67 along with figures 6, 9 and 10 of Rosenberger, teach device pairing that effectively links all neighboring interactive speech recognition control devices in a given space. When any of the neighboring devices determine that they have recognized the terminates processing and resumes waiting for a future speech command. The Applicants are themselves admitting that a “termination of processing” is carried out, and furthermore said termination of processing is carried out upon sending and receipt of a signal as shown above by Rosenberger. The metes and bounds of the instant claimed limitation are therefore met. Applicants have put forth the same arguments with regards to claim 8 (pages 26-27 of their remarks) and hence claim 8 too is deemed addressed by the discussion above. 

With regards to claim 3, the Applicants are once again not quoting the relevant sections of Rosenberger, which teaches in col 13, line 30 to col 14, line 9 along with figures 6, 9 and 10, that device pairing that effectively links all neighboring interactive speech recognition control devices in a given space. When any of the neighboring devices determine that they have recognized the same speech command at that same instant, these neighboring devices will be sending weighted signal messages to all of their respective paired neighbors. If none of the paired neighbors sends a message containing a higher weighted signal to a triggered device when a predetermined waiting period expires, the first device itself proceeds to interact with the user and process the speech command. Thus, the first device in Rosenberger proceeding to interact with the user and process the speech command is clearly responding to audio data representing a speech utterance. Preceding this step, Rosenberger also is clearly teaching neighboring devices determining that they have recognized the same speech command at that same instant. Hence, the metes and bounds of the current claim scope are met. Applicants have not put forth any arguments with regards to claims 4-7 and hence they too are deemed addressed by the discussion above. Applicants have put forth the same arguments with regards to claim 9 (pages 27-28 of their remarks) as they have with regards to claim 3 above and hence claim 9 too is deemed addressed by the discussion above. Similarly, Applicants have not put forth any arguments with regards to claims 10-13 and hence they too are deemed addressed by the discussion above.

With regards to claim 14, the Applicants are once again reciting the various disparate teachings of Examiner quoted prior art reference Wait (U.S. Patent Application Publication # 2015/0032456 A1) without articulating how and why they are not equivalent to the claimed limitations. Thus, the Applicants arguments once again fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Para 63 and figure 3 of Wait, teach that at 306 the network master can instruct the next appliance in the rankings to transmit an audio signal. The first iteration of 306 can result in the network master itself sending, to the second device data instructing the second device (instructing the next appliance) to respond to the first audio signal generated by the first device (to transmit an audio signal). This response can take the form of an instruction to the most proximate appliance to the originating location to notify the user that the command cannot be properly responded to (Wait, Para 119, figure 13). Lastly, each of these appliances possess a speaker for the audio signal/notification to the user as a synthetic speech output (Wait, Para 32).

With regards to claims 15-21, the Applicants allege (on pages 30-33 of their remarks) that Wait does not teach “sending, to [a]... second device, output audio data ... for responding to [a]... first audio signal generated by [a]... first device,” as recited in claim 15. Instead, the Office action states that Wait teaches “sending, to [a]... first device, output audio data representing a synthetic speech response” as the office action had pointed to the teachings of Wait regarding claim 4 to address claim 15. 

The Examiner respectfully disagrees and argues that in teaching claim 4 by quoting Wait, the Examiner had referred to paragraphs 32 and 119 along with figure 13, which together teach that at 1316 the network master can instruct the most proximate appliance to the originating location to notify the user that the Paragraphs 54, 63 and 72 along with figures 2-3). Hence, the audio data can be sent to a first or a second device for responding by the network master, or the network master itself can respond as well if it satisfies the location and ranking criteria of the location map and rankings of the appliances. 

The Applicants (on page 33 of their remarks) allege that Wait describes a network master instructing a most proximate appliance to an originating location to respond to a user, not “sending, to [a]... second device, output audio data ... for responding to [a]... first audio signal generated by [a]... first device,” as claim 15 recites. Stated otherwise, instructing “the most proximate appliance to the originating location,” is not the same as sending output data to a second device “for responding to [a]... first audio signal generated by [a]... first device.”

The Examiner once again respectfully disagrees and argues that the Applicants are once again reciting the various disparate teachings of Examiner quoted prior art reference Wait (U.S. Patent Application Publication # 2015/0032456 A1) Wait in paragraphs 32 and 119 along with figure 13, it’s the most proximate appliance that responds. This means the first or the second or any other appliance within the network which is decided by the network master based on a location map and calculated rank of all appliances under the network master. Any appliance within the network can appoint itself the network master and respond as well (Paragraphs 54, 63 and 72 along with figures 2-3). Hence, the audio data can be sent to a first or a second device for responding by the network master, or the network master itself can respond as well if it satisfies the location and ranking criteria of the location map and rankings of the appliances. 

With regards to claim 21, the Applicants have not presented any new arguments and hence claim 21 is also deemed addressed by the discussion so far.




(3) Conclusion to Examiner’s Answer 

For at least the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/NEERAJ SHARMA/Primary Examiner, Art Unit 2659           

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.